Case 2:18-cv-00260-GW-KES Document 31 Filed 08/16/21 Page 1 of 1 Page ID #:453



  1
  2
                                                                      J S -6
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DANIEL EDWARD DILLEY,                      Case No. 2:18-cv-00260-GW-KES
 12                Petitioner,
 13          v.                                             JUDGMENT

 14    SCOTT KERNAN, Sec’y of Cal.
 15    Dep’t of Corr. & Rehab.,
 16                Respondent.
 17
 18
 19         Pursuant to the Court’s Orders Accepting Report and Recommendation of
 20   U.S. Magistrate Judge (Dkt. 18, 30),
 21         IT IS ADJUDGED that Grounds One, Three, and Four of the Petition are
 22   dismissed with prejudice for the reasons stated in the Report and Recommendation
 23   issued on March 19, 2019 (Dkt. 17), and Grounds Two and Five are dismissed with
 24   prejudice for the reasons stated in the Report and Recommendation issued on July
 25   15, 2021 (Dkt. 29).
 26   DATED: August 16, 2021                 ____________________________________
 27                                          GEORGE H. WU
                                             UNITED STATES DISTRICT JUDGE
 28
